IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,979


EX PARTE ALBERTO A. SALAS, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM CALDWELL COUNTY



 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Texas Code of Criminal Procedure,
Article 11.07. Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967).  Applicant was
convicted of possession of a controlled substance, specifically cocaine, with intent to deliver. 
Applicant's sentence was assessed at thirty-five years imprisonment.
 Applicant contends that his plea was unknowing and involuntary.  First, he alleges that
due to the ineffective assistance of counsel, he lacked a legal and factual understanding of the
charges. Applicant also claims that he misunderstood the punishment range for the offense
because his counsel rendered ineffective assistance; specifically, Applicant maintains that he
believed would be deported and not required to serve his sentences of imprisonment.
	After an evidentiary hearing, the trial court has entered findings of fact and conclusions
of law in which it has found that Applicant is entitled to habeas corpus relief.  After a review
of the record, we agree with the trial court's determination and find that Applicant is entitled
to habeas corpus relief due to the ineffective assistance of trial counsel.  The judgment and
sentence in cause number 2001-133 from the 274th Judicial District Court of Caldwell
County, Texas, is vacated. Applicant is remanded to the custody of the Sheriff of Caldwell
County to answer to the indictment. 
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED: July 28, 2004